       Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 1 of 28




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


TERESA MATTHEWS, et al.,

       Plaintiffs,

v.                                              Civil Action No. 20-0595 (DLF)

DISTRICT OF COLUMBIA, et al.,

      Defendants.


      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
      DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT

                                  INTRODUCTION

      Plaintiffs Reginald and Teresa Matthews allege that the District of Columbia

(the District) improperly designated the area of Route 295 near Pennsylvania

Avenue, S.E., as a work zone, or alternatively failed to post the required signs, and

thus unlawfully ticketed and imposed doubled civil fines on them and other drivers

for speed violations captured by a traffic camera at that location. Plaintiffs seek

injunctive and declaratory relief, as well as damages and restitution, bring claims for

unjust enrichment and money had and received, and allege violations of the Excessive

Fines Clause of the Eighth Amendment and Due Process Clause of the Fourteenth

Amendment.

      The Complaint should be dismissed. Plaintiffs lack standing to request

injunctive or declaratory relief because they face no risk of future harm, given that

before this lawsuit was filed, the District removed the work zone designation and
        Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 2 of 28




speed reduction from the location at issue. Plaintiff Reginald Matthews also lacks

standing to bring any claims because his citation was dismissed and he suffered no

injury. Moreover, plaintiffs fail to state any constitutional violation, and cannot

establish municipal liability under 42 U.S.C. § 1983 (Section 1983). Even if the Court

disagrees, plaintiff Teresa Matthews’s claims are still subject to dismissal under the

doctrine of res judicata or, alternatively, collateral estoppel, because she paid the fine

and admitted liability. Finally, if any claims survive, official-capacity defendant

Mayor Muriel Bowser should be dismissed from this case because the District is

already a named defendant.

                                    BACKGROUND

      On November 8, 2019, plaintiffs Teresa Matthews and Reginald Matthews

were each cited for speeding on Route 295, southwest bound near Pennsylvania

Avenue, S.E., after an automated traffic camera at that location observed each of

their vehicles traveling more than 10 miles per hour above the posted 40 miles per

hour speed limit. See Compl. [1] ¶¶ 13, 23 (Teresa Matthews travelling 52 miles per

hour); id. ¶¶ 32, 41 (Reginald Matthews travelling 55 miles per hour). Because the

area was designated a work zone, each citation carried a doubled civil penalty of $200.

Id. ¶¶ 11, 24, 42 (citing D.C. Code § 50-2201.04c). On December 19, 2019, Ms.

Matthews admitted liability and submitted a payment of $200. Id. ¶ 29. Mr.

Matthews, on the other hand, contested his ticket, and the notice of infraction was

dismissed. Id. ¶ 48.




                                            2
        Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 3 of 28




       Plaintiffs do not dispute that there was a 40 miles per hour speed limit sign

posted near the area where they were cited, see id. ¶¶ 17, 36, that there was a sign

posted indicating the area was a work zone, and that another sign alerted drivers

that fines for traffic violations would be doubled, see id. ¶ 17. Instead, plaintiffs allege

that the District improperly designated as a work zone the particular area along

Route 295 where they were cited, in violation of D.C. Code § 50-2201.02(20), because

plaintiffs never personally observed any work taking place in that area. Id. ¶¶ 20-22,

38-40. Because the area was allegedly not a work zone, plaintiffs contend the speed

limit should not have been reduced from 50 miles per hour to 40 miles per hour, and

they should not have been ticketed or assessed a doubled civil fine. Id. ¶¶ 30, 47.

Plaintiffs further allege that even if it were a work zone, the District failed to post

multiple work zone signs as required by law. Id. ¶¶ 11-12, 30, 47.

       On or before December 9, 2019, the District removed the work zone designation

from this section of Route 295, and lifted the speed restriction. Decl. of. Joseph Dorsey

(Dorsey Decl.), Ex. A ¶¶ 5-6. The speed limit returned to 50 miles per hour. Id. ¶ 6.

Soon thereafter, the speed camera was calibrated to capture violations based on the

50 miles per hour speed limit, and doubled civil files were no longer assessed. Decl.

of Lamont Hinton (Hinton Decl.), Ex. B ¶¶ 5-6.

       On January 13, 2020, plaintiffs filed this putative class action in the Superior

Court of the District of Columbia, bringing claims for unjust enrichment (Count I)

and money had and received (Count II) based on the collection of doubled civil fines

from infractions captured by the speed camera at issue. Id. ¶¶ 65-80. They also assert



                                             3
        Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 4 of 28




violations of the Excessive Fines Clause of the Eighth Amendment (Count III) and

the Due Process Clause of the Fourteenth Amendment (Count IV).1 Id. ¶¶ 81-94. On

February 28, 2020, the District removed the case to this Court. See Notice of Removal

[1].

                              STANDARD OF REVIEW

I.     Federal Rule of Civil Procedure 12(b)(1)

       Under Rule 12(b)(1), “[a] court must dismiss a case when it lacks subject matter

jurisdiction.” Mykonos v. United States, 59 F.Supp. 3d 100, 103 (D.D.C. 2014)

(quoting Randolph v. ING Life Ins. & Annuity Co., 486 F.Supp. 2d 1, 4 (D.D.C. 2007)).

This is true when the plaintiff lacks standing. See Am. Freedom Law Ctr. v. Obama,

821 F.3d 44, 49 (D.C. Cir. 2016). In resolving a motion to dismiss for lack of subject

matter jurisdiction, “the factual allegations must be presumed true, and plaintiffs

must be given every favorable inference that can be drawn from them.” Mykonos, 59

F.Supp. 3d at 103 (quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). “The court

need not, however, accept as true ‘a legal conclusion couched as a factual allegation’

or make inferences that are unsupported by the facts set out in the complaint.” Id.

(citations omitted) (quoting Trudeau v. FTC, 456 F.3d 178, 193 (D.C. Cir. 2006)).

       Also, “in deciding a 12(b)(1) motion, a court need not limit itself to the

complaint; rather, it ‘may consider such materials outside the pleadings as it deems

appropriate to resolve the question [of] whether it has jurisdiction in the case.’” Toth



1     Plaintiffs raise their substantive due process claim under the Fourteenth
Amendment, which does not apply to the District. See Bolling v. Sharpe, 34 U.S. 497,
498 (1954). The Due Process Clause of the Fifth Amendment applies to the District.
                                           4
        Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 5 of 28




v. Wells Fargo Bank, N.A., 82 F.Supp. 3d 373, 376 (D.D.C. 2015) (citations omitted);

see also Johnson v. Comm’n on Presidential Debates, 202 F. Supp. 3d 159, 167 (D.D.C.

2016) (taking judicial notice of facts posted on the internet); Sodexo Operations, LLC

v. Not-For-Profit Hosp. Corp., 930 F. Supp. 2d 234, 237 n.3 (D.D.C. 2013) (stating

that a court may take judicial notice of public records at the motion to dismiss stage).

II.   Federal Rule of Civil Procedure 12(b)(6)

      Dismissal is also appropriate when a party has failed to set forth “a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Although the

allegations in a complaint must be taken as true, a plaintiff must offer “more than

labels and conclusions” or “a formulaic recitation of the elements of a cause of action.”

Twombly, 550 U.S. at 555; see also Jackson v. District of Columbia, 826 F. Supp. 2d

109, 120 (D.D.C. 2011). Courts need not accept as true conclusory “assertions devoid

of further factual enhancement.” Iqbal, 556 U.S. at 679. The Court is not required to

adopt “inferences drawn by plaintiffs if such inferences are unsupported by the facts

set out in the complaint.” Kowal v. MCI Commc’ns Corp., Inc., 16 F.3d 1271, 1276

(D.C. Cir. 1994). “The complaint should be dismissed if it appears beyond doubt that

under any reasonable pleading, [plaintiff] will be unable to prove any set of facts that

would justify relief.” Bynum v. District of Columbia, 257 F. Supp. 2d 1 (D.D.C. 2002)

(citation omitted).



                                           5
        Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 6 of 28




                                     ARGUMENT

I.    Plaintiffs Lack Standing To Seek Prospective Relief, and Plaintiff Reginald
      Matthews Lacks Standing To Bring Any Claims.

      Every plaintiff in federal court must meet the constitutional minimum for

Article III standing by showing an injury, causation and redressability. Lujan v. Defs.

of Wildlife, 504 U.S. 555, 560-61 (1992). “[A] plaintiff must demonstrate standing for

each claim he seeks to press and for each form of relief that is sought.” Davis v. FEC,

554   U.S.   724,   734   (2008)   (internal    quotation   marks    omitted)    (quoting

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006)). In a case “where the

plaintiffs seek declaratory and injunctive relief, past injuries alone are insufficient to

establish standing.” Dearth v. Holder, 641 F.3d 499, 501 (D.C. Cir. 2011). Rather, a

plaintiff must show that he faces an “ongoing injury or faces an immediate threat of

injury.” Id. (citing City of Los Angeles v. Lyons, 461 U.S. 95, 105 (1983)); see also

O’Shea v. Littleton, 414 U.S. 488, 495–96 (1974). Thus, there is “a significantly more

rigorous burden to establish standing” when parties seek injunctive relief rather than

simply a remedy for past injuries. Swanson Grp. Mfg. LLC v. Jewell, 790 F.3d 235,

240 (D.C. Cir. 2015) (quotations omitted) (citing Chamber of Commerce v. EPA, 642

F.3d 192, 200 (D.C. Cir. 2011)).

      A.     Plaintiffs Do Not Have Standing To Seek Injunctive or Declaratory
             Relief Because They Face No Risk of Future Harm.

      Plaintiffs do not have standing to seek injunctive or declaratory relief because

they cannot show any ongoing injury or any “imminent future injury.” Swanson, 790

F.3d at 240; see also Clapper v. Amnesty Int’l USA, 133 U.S. 1138, 1150 n.5 (2013)



                                            6
          Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 7 of 28




(standing for injunctive relief requires a showing of “substantial risk” the harm will

occur). Plaintiffs filed this lawsuit on January 13, 2020, claiming they were harmed

by the District’s demand and collection of doubled civil fines for traffic violations on

Route 295 near Pennsylvania Avenue, S.E. See Compl. ¶¶ 66, 77, 82, 89. Plaintiffs

ask the Court, in part, to declare “the [District’s] practice of issuing [Automated

Traffic Enforcement] ATE violation notices that doubled the civil fines for this non-

existent or improperly marked work zone is unlawful and unenforceable,” id. ¶ 104(a)

(emphasis added), and to grant injunctive relief “prohibiting the [District] from

collecting on and/or otherwise enforcing ATE violation notices that double the civil

fines for this non-existent or improperly marked work zone,” id. ¶ 104(b) (emphasis

added).

      However, on or before December 9, 2019—prior to the filing of this lawsuit—

the District removed the work zone designation from this area on Route 295 and lifted

the speed restriction based on the near-completion of an Anacostia bridge

rehabilitation project. Dorsey Decl., ¶¶ 5-6; see also Press Release, Dist. Dep’t of

Transp., DDOT Revises Speed Reduction Zone in I-295 Corridor as Two Projects Near

Completion (Dec. 9, 2019), available at https://ddot.dc.gov/release/ddot-revises-speed-

reduction-zone-i-295-corridor-two-projects-near-completion. The speed camera was

then calibrated to issue citations based on the 50 miles per hour speed limit. Hinton

Decl. ¶¶ 5-6. The District also stopped imposing doubled civil fines for speeding

infractions in this area. Id. ¶ 6. Because there is no “continuing violation or the

imminence of a future violation,” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,



                                           7
       Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 8 of 28




108 (1998), plaintiffs do not have standing to seek declaratory or injunctive relief, and

their request should be dismissed.

      B.     Plaintiff Reginald Matthews Does Not Have Standing To Bring Any
             Claims Because He Has Not Alleged Any Injury.

      As noted above, to have standing, a plaintiff must establish that he suffered

an injury in fact that is fairly traceable to the challenged conduct and may be

redressed by a favorable court decision. Lujan, 504 U.S. at 560–61. Additionally, a

plaintiff “must show that he ‘has sustained or is immediately in danger of sustaining

some direct injury’ as the result of the challenged official conduct and the injury or

threat of injury must be both ‘real and immediate,’ not ‘conjectural’ or ‘hypothetical.’”

Lyons, 461 U.S. at 101–102 (quoting Golden v. Zwickler, 394 U.S. 103, 109–110

(1969)) (other citations omitted).

      Plaintiffs allege that they were injured when they were required to pay the

District doubled civil fines for their traffic infractions. Compl. ¶¶ 66, 77, 82, 89.

However, Mr. Matthews alleges no such injury; a hearing examiner dismissed his

citation and he did not pay the fine.2 Id. ¶ 48. He therefore lacks standing and his

claims should be dismissed. See Spokeo Inc. v. Robins, 136 US 1540, 1547 (2016)

([I]njury in fact, the first and foremost of standing’s three elements … is a

constitutional requirement ….” (internal quotations omitted).



2      Plaintiffs allege that Mr. Matthews was harmed by his wife’s payment of her
fine, presumably based on a theory that as a married couple, they share finances. See
Compl. ¶ 31. If the Court finds he has such a joint claim, it should be analyzed in the
same respect as Ms. Matthews’s claims and dismissed for the same reasons outlined
below.


                                           8
       Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 9 of 28




II.   The Complaint Should Be Dismissed Because Plaintiffs Fail To State Claims
      for Relief on the Merits.

      Even aside from these threshold jurisdictional issues, plaintiffs have failed to

state a claim for relief on the merits. Their claims fall short of the pleading standard

and should be dismissed. Iqbal, 556 U.S. at 678.

      A.     The Complaint Does Not State a Claim for Unjust Enrichment or Money
             Had and Received.

      In their first claim alleging unjust enrichment, plaintiffs contend that their

payment of a doubled civil fine was a benefit conferred upon the District, Compl. ¶¶

69, 71, and that the District’s retention of such a payment “violates the fundamental

principles of justice, equity and good conscience, and the circumstances are such that

it would be inequitable for the [District] to retain the [payment].” Id. ¶ 73.

      Unjust enrichment is a legal doctrine rooted in the common law concept of a

“quasi-contract.” Jordan Keys & Jessamy, LLP v. St. Paul Fire & Marine Ins. Co.,

870 A.2d 58, 63 (D.C. 2005). In practice, it serves as a tool for enforcement of a

contractual remedy between parties when no valid contract exists. Id. (citing Black’s

Law Dictionary 324 (6th ed. 1990)). The plaintiff must establish: (1) that he or she

conferred a benefit on the defendant; (2) the defendant retained the benefit conferred;

and (3) the defendant’s retention of the benefit is unjust. Peart v. D.C. Hous. Auth.,

972 A.2d 810, 813-14 (D.C. 2009). The third prong in particular is a subjective inquiry

properly considered on a case-by-case basis. Id. at 814.

      Here, plaintiffs are unable to establish all three elements. Mr. Matthews’s

claim fails on the very first because a hearing officer dismissed his citation and he



                                           9
       Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 10 of 28




never paid the District anything. Compl. ¶ 48. Thus, he did not confer a “benefit” on

the District. As to Ms. Matthews, it is not unjust for the District to retain a fine paid

by a driver who admits liability and acknowledges that she was speeding, id. ¶ 29,

because “[t]he regulation of highway speed is one of the most pressing obligations of

a state.” Agomo v. Fenty, 916 A.2d 181, 193 (D.C. 2007) (quoting Smith v. District of

Columbia, 436 A.2d 53, 58 (D.C. 1981)). Moreover, unjust enrichment is a cause of

action based on an implied contract and is, therefore, only appropriate when “there

has been no agreement or expression of assent, by word or act, on the part of either

party involved.” Jordan Keys, 870 A.2d at 63 (quoting Bradkin v. Leverton, 257

N.E.2d 643 (N.Y. 1970)). Here, by paying the fine, Ms. Matthews admitted she was

liable for the conduct cited in the notice she received, making the District’s retention

of the fine fully justified. See Teresa Matthews Notice of Infraction, Ex. C at 2 (“To

Admit: You may admit to the infraction … by paying the fine.”).

       Plaintiffs also bring a claim for money had and received, alleging that the

District received money in the form of fines from the plaintiffs, which, “in all fairness,”

it should be required to return. Compl. ¶¶ 77, 79. Money had and received is a

common law theory “very similar” to unjust enrichment, as it is established “[w]here

one person receives money that in equity and good conscience belongs to another.”

Credit Lyonnais-N.Y. v. Wash. Strategic Consulting Grp., Inc., 886 F. Supp. 92, 93

(D.D.C. 1995) (citing 4934, Inc. v. D.C. Dep’t of Emp’t Servs., 605 A.2d 50, 56 (D.C.

1992) and Hillyard v. Smither & Mayton, Inc., 76 A.2d 166, 167 (D.C. 1950)); see also

Bates v. Nw. Human. Servs., Inc., 466 F. Supp.2d 69, 102-03 (D.D.C. 2006) (analyzing


                                            10
       Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 11 of 28




a money had and received claim as if one for unjust enrichment). Plaintiffs’ claim for

money had and received fails for the same reasons their unjust enrichment claim

fails. Here, the District never had or received any money from Mr. Matthews, nor

does “equity and good conscience” require that the District reimburse a fine paid by

Ms. Matthews following her admission of liability for the underlying citation. Cf.

Kovach v. District of Columbia, 805 A.2d 957, 962 n.7 (D.C. 2002) (“There is nothing

irrational about the District’s decision not to refund fines to persons who have

admitted liability.”).

       B.     The Complaint Does Not State a Claim for a Violation of the Excessive
              Fines Clause.

       Plaintiffs assert that the District violated their constitutional protection

against excessive fines when it imposed doubled civil fines for ATE violations that

occurred in an alleged work zone they claim did not exist. Compl. ¶¶ 82-84. Plaintiffs

are wrong.

       The Eighth Amendment to the Constitution prohibits the government from

imposing excessive fines. U.S. Const., amend. VIII. “In evaluating a claim under the

Excessive Fines Clause, ‘the standard of gross disproportionality’ requires a court to

‘compare the amount of the forfeiture to the gravity of the [] offense. If the amount of

the forfeiture is grossly disproportional to the gravity of the defendant’s offense, it is

unconstitutional.’” Pimentel v. City of Los Angeles, Civil Action No. 14-1371 FMO,

2018 U.S. Dist. LEXIS 85054, at *11 (C.D. Cal. May 21, 2018) (quoting United States

v. Bajakajian, 524 U.S. 321, 336-37 (1998)). The four factors to consider in weighing

proportionality are: (1) the nature and extent of the crime, (2) whether the violation

                                           11
       Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 12 of 28




was related to other illegal activities, (3) the other penalties that may be imposed for

the violation, and (4) the extent of the harm caused. United States v. Bikundi, 926

F.3d 761, 795 (D.C. Cir. 2019) (citing Bajakajian, 524 U.S. 321 at 336-37).

      Mr. Matthews’s Eighth Amendment claim fails for the same reason his other

claims fail: His notice of infraction was dismissed, and he did not pay any fine, let

alone an excessive one. Ms. Matthews’s claim also fails because even if the Court

credits her allegation that she “never observed any construction, maintenance, and/or

utility work” in this area, Compl. ¶ 22, the $200 fine for speeding was not “grossly

disproportionate” to the offense and therefore not excessive. Bajakajian, 524 U.S. 321,

337 (1998). Ms. Matthews concedes she was travelling 52 miles per hour when the

posted speed limit was 40 miles per hour. Compl. ¶¶ 15-17. And Ms. Matthews does

not allege that she was unaware of the reduced speed limit or that she could not see

the posted speed limit sign. Id. ¶¶ 15-19. Thus, she knowingly traveled at least 12

miles per hour over the posted speed limit—a clear violation of the law—and

voluntarily paid the $200 fine that was assessed.

      In Pimentel, the district court analyzed whether the city’s fines for parking

meter violations were constitutionally excessive. 2018 U.S. Dist. LEXIS 85054, at

*11-23. There was no dispute that meter violations caused harm to the city because

of their effects on traffic flow, congestion, and fiscal loss. Id. at *22. The court held

that even if the harm to the city was minimal, imposition of a $63 fine for a parking

meter violation, along with any additional penalties, was not grossly disproportionate

to the harm so as to violate the Excessive Fines Clause. Id. at *23.



                                           12
       Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 13 of 28




      Similarly, in Towers v. City of Chicago, 173 F.3d 619, 626 (7th Cir. 1999), the

court found even the imposition of a $500 fine against the owner of a vehicle in which

illegal drugs or firearms were found, whether or not the owner was in possession of

the vehicle or aware of the illegal items, was not an excessive or disproportionate

penalty. Although $500 was not a small sum, “the City, in fixing the amount, was

entitled to take into consideration that the ordinances must perform a deterrent

function.” The same applies here: A $200 fine for speeding—which causes countless

accidents, injuries and deaths each year——is not grossly disproportionate to the

offense. Fines for speeding “are valid municipal endeavors; [l]ike any other exaction,

a fine does more than raise revenue: [i]t also discourages the taxed activity.” Idris v.

City of Chicago, 552 F.3d 564, 56 (7th Cir. 2009). The $200 fine here was not excessive

because the District has “a legitimate interest in deterring speeding to ensure public

safety.” Dixon v. District of Columbia, 666 F.3d 1337, 1342 (D.C. Cir. 2011).

      C.     The Complaint Does Not State a Claim Under Substantive Due Process.

      Plaintiffs assert that they have a “protectable property interest in the payment

of fines for traffic violations.” Compl. ¶ 88. They allege that the District

“unreasonably, arbitrarily and irrationally” imposed and collected doubled civil fines

for traffic violations on Route 295 with an “improper purpose (i.e., to raise revenue

under the pretext of public safety) [which] is arbitrary and shocks the conscience,” id.

¶¶ 90-92, violating plaintiffs’ substantive due process rights. The claim cannot be

sustained.




                                          13
       Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 14 of 28




      The Fifth Amendment prohibits the government from depriving people of life,

liberty or property without due process of law. U.S. Const., amend. V.3 To state a

claim under substantive due process, plaintiffs must first allege there is a

constitutionally recognized property interest at stake. See Yates v. District of

Columbia, 324 F.3d 724, 725–26 (D.C. Cir. 2003) (asking first whether plaintiff

possessed a property interest before evaluating whether the official conduct he

complained of was egregious); George Wash. Univ. v. District of Columbia, 318 F.3d

203, 206 (D.C. Cir. 2003) (stating that although the “doctrine [of substantive due

process] normally imposes only very slight burdens on the government to justify its

actions, it imposes none at all in the absence of a liberty or property interest”). The

next inquiry is “whether the behavior of the governmental officer is so egregious, so

outrageous,    that    it   may   fairly   be   said   to   shock   the   contemporary

conscience.” Abdelfattah v. U.S. Dep’t of Homeland Sec., 787 F.3d 524, 540 (D.C. Cir.

2015) (quotations omitted).

              1.      Plaintiffs Do Not Have a Protected Interest in the Payment of
                      Traffic Fines.

      Before turning to whether government action is so “egregious” as to “shock the

contemporary conscience,” the Court should “first determine precisely what

constitutional right has allegedly been violated.” Harvey, 798 F.3d at 1049–50. Here,

plaintiffs claim they have a “protectable property interest in the payment of fines for




3     See footnote 1, above.
                                           14
       Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 15 of 28




traffic violations.” Compl. ¶ 88.4 This fails under substantive due process for two

reasons.

      First, the Constitution has an explicit provision protecting against improper

fines—the Excessive Fines Clause in the Eighth Amendment. Plaintiffs cannot,

therefore, repackage their claim under the general rubric of substantive due process.

See County of Sacramento v. Lewis, 523 U.S. 833, 842 (1998) (“Where a particular

Amendment provides an explicit textual source of constitutional protection against a

particular sort of government behavior, that Amendment, not the more generalized

notion of ‘substantive due process,’ must be the guide for analyzing” a claim.) (quoting

Albright v. Oliver, 510 U.S. 266, 273 (1994)).

      Second, even if plaintiffs could proceed under a substantive due process theory,

they have failed to allege the deprivation of a constitutionally cognizable interest in

“the payment of fines for traffic violations.” As already noted, Mr. Matthews did not

pay the fine—his notice of infraction was dismissed—so he has suffered no

deprivation or harm. Compl. at ¶ 48. Although he alleges he was “forced to expend

substantial time and endure substantial inconvenience fighting this citation,” id.,

that does not constitute a deprivation of the property interest plaintiffs claim to

possess. Id. at ¶88.

      Ms. Matthews’s claim fares no better. The Due Process Clause protects only

“fundamental rights and liberties which are, objectively, deeply rooted in this




4    Presumably, plaintiffs desire not to be required to pay what they consider
improper fines for traffic violations.
                                          15
       Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 16 of 28




Nation’s history and tradition … and implicit in the concept of ordered liberty, such

that neither liberty nor justice would exist if they were sacrificed.” Washington v.

Glucksberg, 521 U.S. 702, 720–21 (1997) (internal quotations and citations omitted).

Neither the Supreme Court nor the D.C. Circuit have ever held a property interest in

the payment of traffic fines to be fundamental or “deeply rooted in this Nation’s

history and tradition.” Id.; see also Idris, 552 F.3d at 566 (holding there is no

fundamental property interest in payment of $90 traffic fine). Because Ms. Matthews

has no fundamental interest in the payment of traffic fines, her substantive due

process claim fails. See Abdelfattah, 787 F.3d at 541 (“[M]erely labeling a government

action as arbitrary and capricious, in the absence of a deprivation of life, liberty, or

property, will not support a substantive due process claim”) (quoting Singleton v.

Cecil, 176 F.3d 419, 424 (8th Cir. 1999) (en banc)).

             2.     Plaintiffs Do Not Allege Behavior that Shocks the Conscience.

      Even if plaintiffs had alleged a protected property interest, a claim for

substantive due process must also allege conduct that is “conscience shocking, in a

constitutional sense.” Lewis, 523 U.S. at 846 (internal quotation marks omitted)

(quoting Collins v. City of Harker Heights, 503 U.S. 115, 128 (1992)); see also Harron

v. Town of Franklin, 660 F.3d 531, 536 (1st Cir. 2011) (explaining that to shock the

conscience, action must be “truly outrageous, uncivilized, and intolerable”). The

question is whether the conduct itself, not the result, shocks the conscience. See id.

at 849 (“[L]iability for negligently inflicted harm is categorically beneath the

threshold of constitutional due process.”); J.E.C.M. ex rel. Saravia v. Lloyd, 352 F.



                                          16
       Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 17 of 28




Supp. 3d 559, 587 (E.D. Va. 2018) (“To be sufficiently egregious [for substantive due

process violation], the official conduct must do more than produce a harmful or

unfortunate result ….”). Conduct found to “shock the conscience” includes a police

officer forcibly pumping an individual’s stomach, see Rochin v. California, 342 U.S.

165, 172–73 (1952), and a corrections officer’s brutal and repeated beatings of an

inmate. See Norris v. District of Columbia, 737 F.2d 1148, 1151 (D.C. Cir. 1984).

       Nothing in the Complaint comes close to the conscience-shocking standard.

The Complaint merely challenges the designation of a particular area of highway as

a work zone, and the imposition and collection of doubled fines for traffic violations

in that area. Compl. ¶¶ 87-93. This fails to meet the requirement of “egregious” or

“outrageous” conduct. See Abdelfattah, 787 F.3d at 540. Plaintiffs attempt to support

their argument by alleging that the District’s “improper purpose (i.e., to raise revenue

under the pretext of public safety) is arbitrary and shocks the conscience.” Compl. at

¶ 92. Even if the District were doubling fines to raise revenue—which is disputed—

that conduct would not be egregious or shock the conscience. See Idris, 552 F.3d at

566 (“A system that simultaneously raises money and improves compliance with

traffic laws has much to recommend it and cannot be called unconstitutionally

whimsical.”).

III.   If the Court Finds Plaintiffs Have Sufficiently Alleged a Constitutional
       Violation, the Complaint Should Still Be Dismissed Because Plaintiffs Cannot
       Establish Municipal Liability Under Section 1983.

       Section 1983 provides a cause of action for “the deprivation of any rights,

privileges, or immunities secured by the Constitution and laws” of the United States.



                                          17
       Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 18 of 28




42 U.S.C. § 1983. This provision authorizes lawsuits to enforce certain constitutional

protections, but “does not provide an avenue for relief every time a state actor violates

a federal law.” City of Rancho Palos Verdes v. Abrams, 544 U.S. 113, 119 (2005). Local

governments, including the District, are “persons” for purposes of Section 1983, but

municipal liability cannot be predicated on a respondeat superior theory. Monell v.

Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 690-91 (1978). Rather, “[p]laintiffs who seek

to impose liability on local governments under § 1983 must prove that ‘action

pursuant to official municipal policy’ caused their injury.” Connick v. Thompson, 563

U.S. 51, 60 (2011) (quoting Monell, 436 U.S. at 691).

      The D.C. Circuit has identified four ways official municipal policy can be

demonstrated:     (1) express municipal policy, (2) actions of a final municipal

“policymaker,” (3) persistent conduct by non-policymakers (i.e., “custom” with force

of law), and (4) “deliberate indifference” to a risk of constitutional injury. See Baker

v. District of Columbia, 326 F.3d 1302, 1306-07 (D.C. Cir. 2003) (citations omitted).

Each theory has its own “elements,” which a Section 1983 plaintiff bears the burden

of pleading. Blue v. District of Columbia, 811 F.3d 14, 20 (D.C. Cir. 2015).

Additionally, under any theory, a municipal liability claim separately requires proof

of causation—specifically, an “affirmative link” between the alleged municipal policy

and the alleged constitutional violation, “such that [the former] was the moving force

behind the [latter].” Baker, 326 F.3d at 1306.

      Plaintiffs’ theory of municipal liability is unclear but fails regardless. The

Complaint points to two provisions of the D.C. Code governing the doubling of fines



                                           18
       Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 19 of 28




for traffic violations that occur in a work zone, but plaintiffs’ claims are premised on

the District issuing “violation notices that do not comply” with the requirements of

those provisions, D.C. Code §§ 50-2201.04c and 50-2201.02(20). Compl. ¶ 97; see also

id. ¶¶ 30, 47 (“[T]his area on DC 295 does not constitute a work zone as defined in

D.C. Code, and … the alleged zone was not established with the mandatory

requirements of the D.C. Code, in that it lacked multiple signs or notices.”). Thus, it

is not the express municipal policy that caused the alleged harm, but rather the

District’s alleged failure to follow the express policy, which is insufficient to establish

municipal liability. See Davis v. District of Columbia, 800 F. Supp. 2d 28, 35 (D.D.C.

2011) (holding there is no Monell liability where the alleged injury was caused by

actions “in violation of” official policy because “policy was not in any way the ‘moving

force’ behind the alleged violations”) (emphasis in original). Similarly, the Complaint

fails to plead any particular action taken by Mayor Bowser that caused the alleged

injury. See Parrat v. Taylor, 451 U.S. 527, 537 n.3 (1981) (finding “merit” in argument

that no Monell liability attaches when “subordinates … [are alleged to have] violated

established procedures which, if properly followed, would have” prevented the alleged

injury).

       The Complaint also fails to allege that any District custom or practice caused

the plaintiffs’ alleged injuries. A municipality’s custom or unwritten policy can be

enough to impose Section 1983 liability if it is “so permanent and well settled as to

constitute a ‘custom or usage’ with the force of law.” Dickerson v. District of Columbia,

315 F. Supp. 3d 446, 456 (D.D.C. 2018) (quoting Monell, 436 U.S. at 691). “When a



                                            19
       Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 20 of 28




plaintiff seeks to establish municipal liability in the absence of an explicit policy, he

must allege ‘concentrated, fully packed, precisely delineated scenarios as proof that

an unconstitutional policy or custom exists.’” Ryan v. District of Columbia, 306 F.

Supp. 3d 334, 346 (D.D.C. 2018) (quoting Page v. Mancuso, 999 F.Supp.2d 269, 284

(D.D.C. 2013)). A claim for municipal liability that fails to do “more than recite the

requisite causal elements of custom or policy liability” is insufficient. Smith v. District

of Columbia, 674 F. Supp. 2d 209, 212 (D.D.C. 2009).

       Here, the Complaint contains factual allegations concerning the designation of

a single work zone, the signs that were posted alerting drivers to the existence of the

work zone and the reduced speed limit, and the resulting imposition of doubled fines

for infractions issued by a single speed camera. Compl. ¶¶ 13-24, 32-42. Plaintiffs do

not challenge the use of traffic cameras generally or the District’s ability to collect

doubled fines in properly designated work zones, and the Complaint lacks any factual

allegations supporting the existence of a practice or custom that led to the allegedly

improper designation here, or anywhere else. When “the complaint sets forth no

factual allegations regarding the existence and enforcement of a municipal policy,

custom or practice that directly caused a violation … [t]his pleading defect is fatal.”

Collington v. District of Columbia, 828 F. Supp. 2d 210, 215 (D.D.C. 2011); see also

Doe v. District of Columbia, 796 F.3d 96, 105 (D.C. Cir. 2015) (“Proof of a single

incident of unconstitutional activity is not sufficient to impose liability under Monell,

unless proof of the incident includes proof that it was caused by an existing,




                                            20
       Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 21 of 28




unconstitutional municipal policy.”) (quoting City of Oklahoma City v. Tuttle, 471

U.S. 808, 823-24 (1985) (alteration omitted)).

IV.   Plaintiff Teresa Matthews’s Claims Are Barred by Res Judicata; Alternatively,
      Her Claims Are Barred by Collateral Estoppel.

      Even if the Court disagrees with the arguments presented above, Ms.

Matthews’s claims are still subject to dismissal under the doctrine of res judicata or,

alternatively, collateral estoppel. As noted above, Ms. Matthews was issued a citation

for speeding in a work zone after a camera located on Route 295 captured her vehicle

travelling 52 miles per hour in a 40 miles per hour zone, and she was assessed a $200

doubled civil fine. Compl. ¶¶ 15-24. On December 19, 2019, she paid the fine. Id. ¶

29. Because the facts underlying her claims in this case are the same as those

underlying her citation, and she had the opportunity to contest the citation through

an administrative hearing and raise her constitutional claims through the

administrative appeals process, her claims are now barred by res judicata or,

alternatively, collateral estoppel.

      A.     Ms. Matthews’s Claims Are Barred by Res Judicata.

      Under District of Columbia law, claims that could have been, but were not,

raised in a prior action are ordinarily barred by the doctrine of res judicata, or claim

preclusion.5 Crane v. Crane, 614 A.2d 935, 938 (D.C. 1992) (“Principles of res judicata



5      District of Columbia law applies because “[f]ederal courts extend to state court
judgments the same preclusive effect those judgments would receive in the
originating state.” Brewer v. District of Columbia, 105 F. Supp. 3d 74, 85–86 (D.D.C.
2015) (citing 28 U.S.C. § 1738); Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S.
75, 81 (1984) (holding state court judgments are given the same preclusive effect they
would have in the rendering state’s courts).
                                          21
       Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 22 of 28




preclude a party from raising claims which he or she has already raised, or had the

opportunity to raise, in an earlier proceeding.”) (emphasis in original); Watergate W.,

Inc. v. Barclays Bank, S.A., 759 A.2d 169, 179 (D.C. 2000) (citing Patton v. Klein, 746

A.2d 866, 869-70 (D.C. 1999) (“The doctrine operates to bar in the second action not

only claims which were actually raised in the first, but also those arising out of the

same transaction which could have been raised.”)). “Courts in the District of

Columbia use a three-part test in determining the applicability of claim preclusion:

“(1) whether the claim was adjudicated finally in the first action; (2) whether the

present claim is the same as the claim which was raised or which might have

been raised in the prior proceeding; and (3) whether the party against whom the plea

is asserted was a party or in privity with a party in the prior case.” Sheppard v. D.C.,

791 F. Supp. 2d 1, 6 (D.D.C. 2011). Applying these principles, Ms. Matthews’s claims

are barred.

              1.    Ms. Matthews’s Payment of the Fine Was a Final Adjudication.

      Res judicata applies to the findings of administrative proceedings “when the

agency is acting in a judicial capacity, resolving disputed issues of fact properly before

it which the parties have an adequate opportunity to litigate.” Oubre v. D.C. Dep’t of

Emp’t Servs., 630 A.2d 699, 703 (D.C. 1993) (citing William J. Davis, Inc. v.

Young, 412 A.2d 1187, 1194 (D.C. 1980)). “The threshold inquiry is whether the

earlier proceeding is the essential equivalent of a judicial proceeding.” Kovach, 805

A.2d at 960 (quoting Oubre, 630 A.2d at 703).




                                           22
       Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 23 of 28




      In the District, the system for adjudication of traffic violations detected by

cameras, referred to as Automated Traffic Enforcement (ATE), is governed by the

Traffic Adjudication Act, D.C. Code § 50–2301.01, et. seq. (2001). Motorists issued

citations under this statute have three options to respond:          (1) admit to the

commission of the infraction by payment of the civil fine; (2) admit with explanation;

or (3) deny the commission of the infraction. D.C. Code § 50-2302.05(a). An owner

may deny the infraction and contest the ticket either by mail, through the

Department of Motor Vehicles (DMV) website, or in person at a walk-in hearing. D.C.

Code § 50-2302.05(b)(1). At the hearing, an owner has the right to present testimony

and evidence to dispute liability for the infraction and contest the amount of the fine,

and the District has the burden to establish the violation by “clear and convincing

evidence.” D.C. Code § 50-2302.06; 18 D.C.M.R. § 3012. If the owner receives an

adverse decision on either liability or the amount of the fine, the owner has the right

to appeal the decision to an Appeals Board, see D.C. Code § 50-2304.02; 18 D.C.M.R.

§ 3014.6, and ultimately to the D.C. Superior Court. See D.C. Code § 50-2304.05.

      In Kovach v. District of Columbia, the D.C. Court of Appeals found that the

administrative hearing process for traffic and motor vehicle violations is judicial in

nature, and “supports application of principles of res judicata.” 805 A.2d at 961. The

court based its decision on the procedural protections that exist in this context. See

id. Perhaps more importantly, the court found that payment of the fine for a violation

has the same preclusive effect as an adverse decision rendered after an




                                          23
       Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 24 of 28




administrative hearing. Id. at 962. Therefore, Ms. Matthews’s payment of the fine for

her citation was a final adjudication for purposes of res judicata.

              2.     Ms. Matthews’s Claims Arise from the Same Cause of Action and
                     Could Have Been Raised Through the Administrative Hearing
                     and Appeals Process.
       In determining whether a party’s claims are barred, the court looks to whether

they arise from the same cause of action, Patton, 746 A.2d at 870 (D.C. 1999), and

whether the claims could have been raised in the prior proceeding. Crane, 614 A.2d

at 938. In determining whether claims arise from the same cause of action, the court

examines whether “there is a common nucleus of facts.” Patton, 746 A.2d at 870.

“Thus, a party is barred from initiating, in a subsequent suit, a claim based on facts

‘related in time, space, origin or motivation’ to the original case.” Watergate W., 759

A.2d at 179 (quoting RESTATEMENT (SECOND) JUDGMENTS § 24(2) (1982)) see

also v. Gov’t Emps. Ins. Co. (GEICO), 618 A.2d 181, 183 (D.C. 1992) (“[T]he nature

and scope of a cause of action is determined by the factual nucleus, not the theory on

which a plaintiff relies.”).

       Ms. Matthews’s claims in this case arise out of her November 8, 2019 citation

for speeding in a work zone, and share the same “factual nucleus” with the underlying

citation and the claims she could have raised in an administrative hearing had she

contested the citation: that there was no operative work zone in the area where she

was cited, and if there was, the signage was improper. Compl. ¶¶ 13-31; see also

Carroll v. City of Cleveland, 522 F. App’x 299, 304 (6th Cir. 2013) (finding res judicata

barred federal litigation arising from a traffic violation, after payment of the fine,

because the facts underlying the litigation were “identical to the facts that confronted

                                           24
       Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 25 of 28




the plaintiffs when they received their notices of liability”). Instead of paying the fine,

Ms. Matthews could have denied the violation. At an administrative hearing, she

would have had the opportunity to present testimony that she never observed any

work in the area and to argue that the work zone designation violated D.C. Code §

50-2201.02(20), and therefore the speed limit should have been 50 miles per hour.

Further, she could have presented photographs of the work zone signage and argued,

as she does now, that it failed to comply with the requirements of D.C. Code § 50-

2201.04c.

       Even Ms. Matthews’s constitutional claims and requests for injunctive and

declaratory relief could have been raised through the administrative appeals process.

See D.C. Code § 2-510(a)(3). D.C. Code § 2-510(a)(3) allows a party to raise a

constitutional challenge to agency action through judicial review of an administrative

decision in D.C. Superior Court. See, e.g., DeVita v. District of Columbia, 74 A.3d 714

(D.C. 2013) (deciding a constitutional challenge to the District’s use of ATE through

a motorist’s administrative appeal of an adverse hearing decision finding him liable

for speeding). Because Ms. Matthews had the opportunity and failed to raise her

claims previously through the administrative appeals process, she is barred by res

judicata from raising them now. See Gilles v. Ware, 615 A.2d 533, 539 (D.C. 1992)

(citations omitted) (after “ample opportunity to litigate,” plaintiff cannot “create a

new cause of action merely by restating his claim” under a different legal theory); see

also Carroll, 522 F. App’x at 304 (holding res judicata barred motorists’ due process

claims arising out of traffic infractions where motorists paid the fines instead of



                                            25
       Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 26 of 28




contesting the ticket because they could have raised constitutional claims through

the administrative appeals process in state court); Idris, 552 F.3d at 565 (“Because

all plaintiffs had an opportunity to present their contentions in the administrative

process, and then to state court, the City might well have had a good argument that

claim preclusion bars this litigation. Litigants can’t reserve federal issues for a

federal court.”).

       B.     Alternatively, Ms. Matthews’s Claims Are Barred by Collateral
              Estoppel.

       District of Columbia law also recognizes the doctrine of collateral estoppel (or

issue preclusion), which “restricts a party in certain circumstances from relitigating

issues or facts actually litigated and necessarily decided in an earlier proceeding.”

Kovach, 805 A.2d at 962 (internal quotation and citation omitted). Collateral estoppel

bars a court in a subsequent action from reaching a decision on an issue of fact or law

decided in an earlier case where “(1) the issue is actually litigated and (2) determined

by a valid, final judgment on the merits; (3) after a full and fair opportunity for

litigation by the parties or their privies; (4) under circumstances where the

determination was essential to the judgment, and not merely dictum.” Wash. Med.

Ctr., Inc. v. Holle, 573 A.2d 1269, 1283 (D.C. 1990) (citing Smith, 562 A.2d at 617); Ali

Baba Co. v. WILCO, Inc., 482 A.2d 418, 421 (D.C. 1984)).

       For many of the same reasons Ms. Matthews’s claims are barred by res

judicata, they are also barred by collateral estoppel. The court in Kovach held that

for purposes of collateral estoppel, payment of a traffic fine in the District operates

as an adjudication of the facts essential to liability for the infraction, and a final

                                           26
       Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 27 of 28




decision on the merits. 805 A.2d at 962. Ms. Matthews had a full and fair opportunity

to challenge her liability for the offense through the administrative process based on

the same factual issue she raises now: the improper designation of the work zone

under D.C. Code § 50-2201.02(20). Because, by definition, Ms. Matthews could not be

liable for speeding in a work zone without the existence of a work zone, the

determination of that issue was essential to liability for purposes of collateral

estoppel, and she is barred from relitigating it here.

V.    Defendant Mayor Bowser Should Be Dismissed from This Lawsuit.

      If any claims survive the District’s motion to dismiss, official-capacity

defendant Mayor Bowser should be dismissed from this case because the District is

the real party in interest. Lopez v. District of Columbia, 268 F. Supp. 3d 256, 259

(D.D.C. 2017) (quoting Atchinson v. District of Columbia, 73 F.3d 418, 424 (D.C. Cir.

1996)) (“A section 1983 suit … against municipal officials in their official capacities

is equivalent to a suit against the municipality itself.”) (alteration omitted); Doe v.

District of Columbia, Civil Action No. 08-0656, 2008 U.S. Dist. LEXIS 110348, *1

(D.D.C. Nov. 12, 2008) (denying attempt to name mayor “in his official capacity” as

“both futile” and “redundant … [as] the District is already a defendant”).

                                   CONCLUSION

      For the foregoing reasons, the Court should grant the District’s motion and

dismiss plaintiffs’ Complaint with prejudice.

Dated: April 6, 2020.            Respectfully submitted,

                                 KARL A. RACINE
                                 Attorney General for the District of Columbia

                                          27
Case 1:20-cv-00595-DLF Document 9-1 Filed 04/06/20 Page 28 of 28




                       TONI MICHELLE JACKSON
                       Deputy Attorney General
                       Public Interest Division

                       /s/ Fernando Amarillas
                       FERNANDO AMARILLAS [974858]
                       Chief, Equity Section

                       /s/ Honey Morton
                       HONEY MORTON [1019878]
                       BRENDAN HEATH [1619960]
                       SHANI C. BROWN [1617726]
                       Assistant Attorneys General
                       441 Fourth Street, N.W., Suite 630 South
                       Washington, D.C. 20001
                       Phone: (202) 724-6591
                       Fax: (202) 741-5908
                       honey.morton@dc.gov

                       Counsel for Defendants




                               28
